Quillian, Chief Judge.
The provision of the award of the State Board of Workers’ Compensation dealing with the assessment of attorney fees was erroneous. Liberty Mut. Ins. Co. v. Kirkland, 156 Ga. App. 576 (275 SE2d 152). There was no error in the remaining portion of the award.
The judgment affirming the award of the State Board of Workers’ Compensation is reversed with direction that the case be remanded to the Board for the purpose of entering an assessment of attorney’s fees upon proper proof thereof.

Judgment reversed with direction.


McMurray, P. J., and Pope, J., concur.